Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This is in response to the applicant's communication filed on 10/05/2022, wherein: 
Claims 1-20 are pending.  Claims 1, 8 and 15 have been amended.   	
Notes:
2.	The amended claims 1, 8 and 15 as a whole includes a combination of limitations that is defined over prior art of record.  However, claims 1-20 are rejected under 35 USC § 101 below.  
The Office respectfully submits that even though amended claims 1, 8 and 15 as a whole includes a combination of limitations that has been found as novelty; however, this combination of limitations is abstract idea.   Please note that specific/narrow/novel abstract idea is still an abstract idea.  See the July 2015 update page 3, the Courts indicate: "When identifying abstract ideas, examiners should keep in mind that judicial exceptions need not be old or long-prevalent, and that even newly discovered judicial exceptions are still exceptions, despite their novelty.  For example, the mathematical formula in Flook, the laws of nature in Mayo and the isolated DNA in Myriad were all novel, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were ‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection”.  Please also see at least Ultramercial, Inc. v. Hulu, LLC, 112 USPQ2d 1750 (Fed. Cir. 2014) as an example.   Further, please see buySAFE, Inc. v. Google, Inc., 112 USPQ2d 1093 (Fed. Cir. 2014), which stated that “in defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow. Mayo, 132 S. Ct. at 1303”.  In other word, buySAFE , Flook, Myriad,  and Ultramercial are examples of where a narrow/specific abstract or novel abstract idea are still considered abstract ideas.  Further, see the recent case: SAP America v. Investpic (Fed Cir, 2017-2081, 5/15/2018), wherein the Court indicates a new or novel abstract idea is not enough to pass 101.        
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for claims 1-20 have been withdrawn since Applicant has amended the independent claims 1, 8 and 15.  
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention: 
	Independent claims 1, 8 and 15, initially step/limitation 5 recite “receiving/receive…. a channel in which the targeted advertisement is to be deployed”.   However, step/limitation 7 then recites “deploying/deploy…. To a subset of the consumers based on the average spend, the targeted advertisement via the channels…..”  The scope of these limitations is confusing since it is unclear whether “the channels” (plural) in step/limitation 7 is referring back “a channel” (singular) in step/limitation 5?  Appropriated correction is required.     
Dependent claims 2-7, 9-14 and 16-20 are dependent on their base claims 1, 8 and 15.  Therefore, they are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph for the same reason as indicated above. 
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	The claimed invention (Claims 1-20) are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental Process”, which has been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:
Independent claim 8 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental Process”:
Steps/limitations 1-7 of identifying a time period of expected decreased traffic at a location (limitation 1), receiving, event data regarding events occurring during the time period of expected decreased traffic, the event being an event attended by consumers (limitation 2); receiving consumer data including average spend by the consumers (limitation 3); generating, based on input received, the targeted advertisement based on constraints set by a user and the average spend by consumers (limitation 4), receiving from a user, a channel in which the targeted advertisement is to be deployed (limitation 5); identifying an optimal mix of advertisement spend by channel using data related to past spending and past reactions to advertisements (limitation 6) and deploying, to a subset of the consumers based on the average spend, the targeted advertisement according to the optimal mix of advertisement spend during a predetermined time period prior to the time period of expected decreased traffic, the targeted advertisement including information for allowing a consumer to utilize a coupon associated with the targeted advertisement (part of limitation 7) fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including following rules or instructions).  
In addition, claim 8, the limitations 1 and 4 mentioned above of “identifying, ….. a time period…..”; and “generating…., the targeted advertisement based on constraints….”; are also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observing/evaluating/analyzing sales traffic information (sales information) in order to identify a time period of expected decreased traffic (e.g., decreased in sales) at a location.  Next, the human being can observing/evaluating/analyzing the received input/constraints data and the received average spend by consumers data in order to generate the targeted advertisement.    
Independent claim 15 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental Process”:
Steps/limitations 2-7 of receiving constraints from a user, the constraints include a budget adjusted (limitation 2), identifying a time period of expected decreased traffic corresponding to an event proximate a location and attended by consumers (limitation 3), generating, the targeted advertisement based on constraints (limitation 4), receiving a channel in which the targeted advertisement is to be deployed (limitation 5);  identifying an optimal mix of advertisement spend by channel using data related to past spending and past reactions to advertisement (limitation 6) and deploying the targeted advertisement according to the optimal mix of advertisement spend during a predetermined time period prior to the time period of expected decreased traffic, the targeted advertisement including information for allowing a consumer to utilize a coupon associated with the targeted advertisement  (part of limitation 7) fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including following rules or instructions).  
In addition, claim 15, the limitations 3-4 mentioned above of “identifying a time period…..”; and “generating the targeted advertisement based on the constraints” are also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observing/evaluating/analyzing sales traffic information (sales information) in order to identify a time period of expected decreased traffic (e.g., decreased in sales) corresponding to an event proximate a location and attended by consumers.  Next, the human being can observing/evaluating/analyzing the input received and constraints set by a user in order to generate the targeted advertisement.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
Independent claims 8 and 15, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional elements (i.e., a processor, a display, a processor in electrical communication with the display, a memory storing instructions that, when executed by the processor, cause the processor…, a network) to perform abstract steps/limitations 1-7 (in claim 8) and steps/limitations 2-7 (in claim 15) mentioned above. The additional element(s) in all of the steps is/are -recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) using a generic computer component (i.e., a processor, a display, a processor in electrical communication with the display, a memory storing instructions that, when executed by the processor, cause the processor…, a network).  Further, the additional elements in claim 8 of “at least one remote computing system” and “a mobile device” (a user device) are merely the sources, where information are received from, which are considered as general link to technological environment, thus are not significantly more than the identified abstract idea.  Also, the step/limitation 5 in claim 8 and 15 of “receiving channels in which the targeted advertisement is to be deployed” via the processor is merely receiving data, which is considered as “insignificant extra solution activity”; thus is not significantly more than the identified abstract idea.   Furthermore, the steps/limitations in claims 8 and 15 of “receiving, from at least one remote computing device, event data….”; “receiving, from the at least one remote computing system, consumer data….”; “displaying a slider on the display…….”; “receiving constraints from a user…..”; and “deploying……the targeted advertisement via the channels….” via the processor are merely gathering data/receiving data, and displaying data/transmitting data, which are considered as insignificantly extra solution activity; thus are not significantly more than the identified abstract idea.   In addition, in claim 8, the additional underlined feature “deploying the targeted advertisement……., the targeted advertisement including a barcode for allowing a consumer to utilize a coupon associated with the targeted advertisement” is considered as general link to technological environment thus is not significantly more that the identify abstract idea.  The Examiner notes that in claim 8, the underlined limitations “the targeted advertisement including a barcode for allowing a consumer to utilize a coupon associated with the targeted advertisement” is given no patentable weight since it is nonfunctional descriptive material (merely describes what information contain in the targeted advertisement) but not positively recited as steps/limitations in the claim 8.  However, the Examiner has fully treated this limitation in step 2A prong 1, 2A prong 2 and 2B.  
Accordingly, these above mentioned additional element(s)/steps/limitations does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Again, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components (i.e., a processor, a display, a processor in electrical communication with the display, a memory storing instructions that, when executed by the processor, cause the processor…, a network, at least one reinforced neural net models) to perform the steps/limitations amounts to no more than mere instructions to apply the exception using a generic computer component.  For the above mentioned reasons, viewed the claim as a whole, the additional elements/additional steps individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Independent claims 8 and 15 (step 2B):  The additional element in claim 8 and 15 (i.e., a processor, a display, a processor in electrical communication with the display, a memory storing instructions that, when executed by the processor, cause the processor…, a network) is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus it is not significantly more than the identified abstract idea. In other word, the additional elements {i.e., a processor, a display, a processor in electrical communication with the display, a memory storing instructions that, when executed by the processor, cause the processor…, a network, at least one reinforced neural net models} is/are amounts no more than mere instructions to apply the judicial exception(s) of steps/limitations 1-7 (in claim 8) and steps/limitations 2-7 (in claim 15)  mentioned above.   Further, the additional elements in claim 8 of “at least one remote computing system” and “a mobile device” (a user device) are merely the sources, where information are received from, which are considered as general link to technological environment, thus are not significantly more than the identified abstract idea.  Also, the step/limitation 5 in claim 8 and 15 of “receiving channels in which the targeted advertisement is to be deployed” via the processor is merely receiving data, which is considered as “insignificant extra solution activity”; thus is not significantly more than the identified abstract idea.   Furthermore, the steps/limitations in claims 8 and 15 of “receiving, from at least one remote computing device, event data….”; “receiving, from the at least one remote computing system, consumer data….”; “displaying a slider on the display…….”; “receiving constraints from a user…..”; and “deploying……the targeted advertisement via the channels….” via the processor are merely gathering data/receiving data, and displaying data/transmitting data, which are considered as insignificantly extra solution activity; thus are not significantly more than the identified abstract idea.   In addition, in claim 8, the additional underlined feature “deploying the targeted advertisement……., the targeted advertisement including a barcode for allowing a consumer to utilize a coupon associated with the targeted advertisement” is considered as general link to technological environment thus is not significantly more that the identify abstract idea.  The Examiner notes again that in claim 8, the underlined limitations “the targeted advertisement including a barcode for allowing a consumer to utilize a coupon associated with the targeted advertisement” is given no patentable weight since it is nonfunctional descriptive material (merely describes what information contain in the targeted advertisement) but not positively recited as steps/limitations in the claim 8.  However, the Examiner has fully treated this limitation in step 2A prong 1, 2A prong 2 and 2B. 
Furthermore, when reevaluating in step 2B here, the use of generic computer to receive data/gather data and display information/delivery information (“insignificant extra solution activity” limitations in claims 8 and 15 just mentioned above in step 2A prong II) through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea, and is/are considered as well-understood, routine, conventional activity.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”.  
Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  In addition, as mentioned above, “at least one reinforced neural net models” is no more than mere instructions/tools to apply/implement the abstract idea of “identifying an optimal mix of advertisement spend by channel” (identifying an optimal/best channels for deploying advertisement); thus, it is not significantly more than the identified abstract idea.   Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
As per independent claim 1:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent method claim 1 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 8 and 15.  The components (i.e., a computing device/the computing device; one remote computing system via a network...,) described in independent 1 add nothing of substance to the underlying abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  
Dependent claims 2-7, 9-14 and 16-20 are merely add further details of the abstract steps/elements recited in claims 1, 8 and 15 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Looking at the limitations as an ordered combinations adds nothing that is not already present when looking at the elements taken individually.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself. Therefore, dependent claims 2-7, 9-14 and 16-20 are also non-statutory subject matter. 
Response to Arguments
5.	Regarding 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for claims 1-20 have been withdrawn since Applicant has amended the independent claims 1, 8 and 15. 
	Further, the Office respectfully submits that Applicant’s arguments regarding 101 rejections have been fully considered but are not persuasive.  Please see below the Office’s responses back to Applicant’s arguments.  
	Please also notes of the new 112 second rejection above.    
6.	Responding back to Applicant regarding 101 on pages 8 and 9 of the Applicant’s response: 
	On pages 8-9, Applicant argued: “Applicant submits that the claims are not directed to a mental process because the claims do not include elements that can practically be performed in the human mind.’ Specifically, deploying a targeted advertisement that include a barcode for allowing a consumer to utilize a coupon associated with the targeted advertisement cannot be performed in the human mind, and thus is not a mental process. Stated another way, because the elements of claims 1, 8, and 15 cannot practically, or at all, be performed in the human mind, claims 1, 8, and 15 are not directed to a mental process.”  With respect to methods of organizing human activity, Applicant does not concede that the claims are directed to such an abstract idea. The claims are patent eligible because they are not directed to an abstract idea and/or integrate any abstract idea that might be present into a practical application. Specifically, the claims require the deployment of a targeted advertisement that includes a barcode for allowing a consumer to utilize a coupon associated with the targeted advertisement. Stated another way, since the claims do not “merely recite the performance of some business practice known from the pre-Internet world along with the requirement to perform it on the Internet,” the claims are not directed to an abstract idea and/or are directed to a practical application”.  
	The Office’s response:  However, the Office respectfully submits that in claim 1, 8 and 15, the limitations (e.g., deploying, to a subset of the consumers based on the average spend, the targeted advertisement according to the optimal mix of advertisement spend during a predetermined time period prior to the time period of expected decreased traffic, the targeted advertisement including information for allowing a consumer to utilize a coupon associated with the targeted advertisement) are abstract idea.  
Next, “deploying……the targeted advertisement via the channels  (e.g., facebook, Google as indicated in Applicant’s Specification Publication 0015)”  by the processor are is merely sending data/displaying data/transmitting data, which is considered as insignificantly extra solution activity in step 2A prong 2 and well-understood, routine, conventional activity in step 2Bl; thus is not significantly more than the identified abstract idea.   According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”. 
Further, the Office notes that in claim 8 (the same hold true for claims 1 and 15), the underlined limitation “the targeted advertisement including a barcode for allowing a consumer to utilize a coupon associated with the targeted advertisement” is given no patentable weight since it is nonfunctional descriptive material (merely describes what information contain in the targeted advertisement) but not positively recited as steps in the claims.  Since (e.g., including a barcode into the targeted advertisement, utilizing a barcode coupon by a consumer) are not positively recited in claims 1, 8 and 15, the additional underlined element “deploying the targeted advertisement……., the targeted advertisement including a barcode for allowing a consumer to utilize a coupon associated with the targeted advertisement” is considered as general link to technological environment, thus is not significantly more that the identify abstract idea.  In other word, “a barcode” is merely information included in the targeted advertisement and the claims do not provide any specific details (e.g., positive steps) of how the barcode is included in the targeted advertisement nor how the barcode coupon is utilized by a consumer.  Therefore, again, the additional element “a barcode……..” in claim 1, 8 and 15 is merely considered as general link to technological environment; thus is not significantly more that the identify abstract idea.  
The Office respectfully submits that even if for the sake of argument that {including a barcode in the advertisement for allowing a consumer to utilize a coupon associated with the targeted advertisement} was positively recited in the claims 1, 8, 15; this limitation is well-understood, routine, conventional activity.  For example, the targeted coupon/advertisement including a barcode for allowing a consumer to utilize (e.g., redeem) a coupon is taught in at least {Kedzlie et al; (US 2017/0132652 A1) in para 0073}; taught in {Mazuera; (US 2017/0103408 A1) in para 0047}; taught in {Shafi; (US 2013/0185137 A1) in para 0045}; taught in {Hammerstad et al; (US 2012/0310719 A1) in at last para 0046}; taught in {Sherman; (US 2011/0047012 A1) in para 0066}; and taught in Lindahl et al; (US 2008/0197192 A1) in paras 0048, 0050}.   
Therefore, when viewed the claim as a whole, the additional elements/additional steps individually and in combination do not integrate the identified abstract idea into a practical application and do not provide inventive concept.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  For the above mentioned reasons, the Office respectfully disagrees with the Applicant’s assertion that “The claims are patent eligible because they are not directed to an abstract idea and/or integrate any abstract idea that might be present into a practical application”. 
For the above mentioned reasons, rejections under 35 U.S.C. 101 for independent claims 8 and 15 still remain and/or given.  Independent claim 1 recites similar features as in claim 8; therefore is still rejected under 35 U.S.C. 101 for the similar reason as indicated above in claim 8.  Dependent claims are dependent of their base claims 1, 8 and 15. Applicant did not have any further argument for the dependent claims beyond their dependency on the independent claim, which have been addressed above.  Therefore, the rejections on these claims remain and/or given.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585 and fax number is 571-273-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-4585.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681